Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification only provides an adequate written description for “acquiring optical information”, as recited in the instant claims, which comprises one of light transmission, light absorbance or light scattering produced in a blood sample mixed with a reagent for coagulation time measurement when irradiated with a source of light. The specification does not contain an adequate written description for any and all other types of possible “optical information” which is encompassed by the broad recitation of “acquiring optical information” in the claims, such as fluorescence emissions from a blood sample mixed with a reagent for coagulation time measurement. In addition, the specification only provides a written description of the “information related to a number of platelets” in the method, blood analyzer and non-transitory computer readable medium as being either an actual number of platelets in the blood sample or “information related to necessity of additional treatment on the blood sample”. No other types of information related to a number of platelets, which is encompassed by this broad recitation in the claims, is described in the specification. Additionally, the only “information related to necessity of additional treatment on the blood sample” described in the specification is performing an additional step of centrifugation on the blood sample analyzed in the method, blood analyzer and non-transitory computer readable medium recited in the instant claims, or obtaining a new blood sample on which to perform the steps of the method using the blood analyzer and non-transitory computer readable medium recited in the instant claims. Lastly, the specification only describes the way in which to acquire “information related to a number of platelets in the blood sample based on the acquired optical information” as being by performing the steps comprising establishing a predetermined time range including a timing after a coagulation end point of the blood sample in the acquired optical information of the blood sample mixed with the coagulation time measurement reagent, acquiring an index value which is a change rate or a change amount of the optical information within the predetermined time range between a start point and an end point of the predetermined time range, and determining the information related to the number of platelets (i.e. the actual number of platelets) in the blood sample based on the index value. The specification fails to describe any other method steps or techniques of acquiring “information related to a number of platelets in the blood sample based on the acquired optical information” besides the steps described above. For all of these reasons, it is not clear that the inventor(s), at the time the application was filed, had possession of the claimed invention, as broadly recited in claims 1-20, and therefore, the claims fail to comply with the written description requirement of 35 USC 112(a). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2 of claim 1, the recited “optical information” is indefinite since it is not clear what types of information this phrase constitutes. Can any and all types of optical measurements constitute the “optical information” acquired in the method, such as light transmission, light absorbance, light scattering, fluorescence, luminescence, reflection, etc.? On line 5 of claim 1, the phrase “information related to a coagulation time” is indefinite since it is not clear what types of information this includes and what types of information this excludes. It is not clear what constitutes being “information related to a coagulation time”. See this same problem in claims 19 and 20. On lines 5-6 of claim 1, the phrase “information related to a number of platelets” is indefinite since it is not clear what types of information this includes and what types of information this excludes. It is not clear what constitutes being “information related to a number of platelets”. See this same problem in claims 19 and 20. Claim 1 is also indefinite since it is not clear what steps have to be taken or performed in order to acquire the “information related to a coagulation time” and the “information related to a number of platelets” in the blood sample based on the acquired optical information obtained in the first step of the method. It is not clear how the acquired optical information obtained in the first step of the method is used or transformed into the “information related to a coagulation time” and the “information related to a number of platelets”. See this same problem in claims 19-20. 
On lines 3-4 of claim 4, the phrase “information related to necessity of additional treatment on the blood sample” is indefinite since it is not clear what constitutes such “information”, and what the “additional treatment” performed on the blood sample is. It is not clear how the blood sample would be additionally treated in the method when the “information related to necessity of additional treatment” is obtained in the method. 
On line 5 of claim 5, the phrase “information on an influence on a second measurement” is indefinite since it is not clear whether this means the influence of platelets in the blood sample on a second measurement. Claim 5 is also indefinite since it is not clear what constitutes being a “first measurement” and a “second measurement” in the method. Are the first and second measurements different types of coagulation time measurement tests, such as prothrombin time, activated partial thromboplastin time, etc.?
On line 2 of claim 6, the phrase “a change of state of the optical information” is indefinite since it is not clear what constitutes being this “change of state”. Does this refer to an increase or a decrease of the optical information (i.e. light transmittance) during the predetermined time range? On line 3 of claim 6, the phrase “the predetermined range” should be changed to –the predetermined time range—so as to use the same terminology recited in claim 3. 
On line 2 of claim 9, the phrase “a level of the number of platelets” is indefinite since the terms “level” and “number” are both quantitative, so these terms are redundant with one another. How is a level of platelets different from a number of platelets, and how is a level of the number of platelets determined or acquired? See this same problem on line 2 of claim 12 with the phrase “level of the platelet count”. 
On line 2 of claim 13, the phrase “measurement items affected by platelets” is indefinite since it is not clear what constitutes such “measurement items”, and it is not clear how these items are “affected” by the platelets. On line 3 of claim 13, the phrase “additional treatment” is indefinite since it is not clear what treatments constitute being this “additional treatment”. On lines 4-5 of claim 13, the phrase “based on the number of platelets in the blood sample” should be changed to –based on the platelet count—since claim 13 depends from claim 10, and claim 10 recites that a platelet count is acquired as the information related to the number of platelets in the blood sample. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since while the closest prior art references cited in paragraph no. 12 below teaches of a method and a blood analyzer to acquire information related to a coagulation time of a blood sample mixed with a coagulation time measurement reagent (i.e. the actual coagulation time of the blood sample) by measuring optical information (i.e. light transmittance) of the blood sample mixed with the reagent over time, the prior art references fail to teach or fairly suggest also acquiring information related to a number of platelets (i.e. a platelet count) in the blood sample mixed with the reagent based on the measured optical information over time, wherein the information related to a number of platelets is acquired by performing the steps of establishing a predetermined time range including a timing after a coagulation end point of the blood sample in the acquired optical information of the blood sample mixed with the coagulation time measurement reagent, acquiring an index value which is a change rate or a change amount of the optical information within the predetermined time range between a start point and an end point of the predetermined time range, and determining the information related to the number of platelets (i.e. the platelet count) in the blood sample based on the index value.
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Kurono et al who teach of a sample analyzer and a method used to measure platelet aggregation; Shima et al, Kumano et al, Yamamoto et al and Carroll et al who all teach of blood sample determination methods comprising acquiring optical information used to determine clotting time of a blood sample mixed with a coagulation time measurement reagent; Suzuki et al who teach of a blood analysis method involving a determination of a coagulation waveform comprised of an optical parameter vs. time measured on a blood sample; and Matsuo et al who teach of a blood sample determination method comprising generating a reaction curve representing a change in optical information of a blood sample over time as the sample clots.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 25, 2021